DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
The following action is in response to the applicant’s Amendment dated 12/18/2020, that was in response to the Office action dated 9/18/2020. Claims 1-6, 8, 9, 11-16 and 18-20 are pending, claim(s) 1, 9 and 16 has/have been amended, while claim(s) 7, 10 and 17 have been cancelled.
Response to Arguments
Applicant's arguments filed 12/18/2020 have been fully considered but they are not persuasive. The applicant respectfully submits that Allmendinger fails to teach the divider as claimed which would allow ash byproduct to pass through openings in the opening, and that Allmendinger, if apertures were present would teach away from the claimed invention, in that Allmendinger is concerned with ash entering the exhaust duct. The examiner respectfully acknowledges that Allmendinger is concerned with the ash entering the exhaust duct, however the addition of a baffle 20 in the duct prevents this, and it is believed that apertures in the angled guide plate would not teach away because of the teaching of the baffle. Apertures in the angled plate would therefore not teach away from the purpose of Allmendinger. The divider (angled plate), would also allow ash to fall or is at least capable of allowing ash to exit the aperture. The limitation (amendment) is believed to change the scope of the claims, and is a modifiable element that is obvious as shown in the prior art. For these reasons, the applicant’s remarks are .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-5, 9, 11 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allmendinger [20190008321], further in view of Drisdelle et al [20070137537].
With respect to claim 1, Allmendinger discloses: A heating assembly for a cooking device, the heating assembly comprising: a burn box (4) having a body defining a pot (17) and a receptacle (18), the pot and receptacle separated by a divider [see FIG 4b, angled fire pot bottom, paragraph 0041]; an ignitor (9) extending into the pot; and a duct (19) fluidly coupled with the receptacle and extending between the receptacle and a housing surrounding the burn box, the duct defining an inlet operably coupled with the receptacle and an outlet on an opposing end portion of the duct [see FIG 3, paragraph 0038-0048]. Allmendinger however does not explicitly disclose that the divider (i.e. angled plate) can allow ash byproduct. Drisdelle makes up for these deficiencies by teaching a divider (42, 80), wherein the divider defines one or more apertures (55) therethrough and the one or more apertures are configured to enable ash byproduct to fall through the one or more apertures [see FIG 6, paragraph 0052-0060]. It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify the apparatus of Allmendinger with the teachings of Drisdelle because Drisdelle provides an auger system to evacute ash to a location allowing for easy cleanup and ensure complete combustion of pellet material.
With respect to claim 9, Allmendinger discloses: A cooking device comprising: a housing defining a heating chamber; a heating assembly operably coupled with the heating chamber; a burn box (4) positioned within the heating assembly and defining a pot (17) and a receptacle (18) separated by a divider [see FIG 4b, angled fire pot bottom, paragraph 0041]; and a duct (19) fluidly coupled with the receptacle on a first end portion and extending from the burn box towards the housing [see FIG 3, paragraph 0038-0048]. Allmendinger however does not explicitly disclose that the divider (i.e. 
With respect to claim 16, Allmendinger: A heating assembly for a cooking device, the heating assembly comprising: a burn box (4) configured to heat a heating chamber defined by a housing, the burn box having a body extending in a first direction; and a duct fluidly (19) coupled with the burn box and extends between the burn box and the housing in a second, intersecting direction [see FIG 3, paragraph 0038-0048]. Allmendinger however does not explicitly disclose that the divider (i.e. angled plate) can allow ash byproduct. Drisdelle makes up for these deficiencies by teaching wherein the burn box defines a pot separated from a receptacle by a divider (42, 80), the divider being confiqured to allow ash byproduct to pass through the divider [see FIG 6, paragraph 0052-0060]. It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify the apparatus of Allmendinger with the teachings of Drisdelle because Drisdelle provides an auger system to evacute ash to a location allowing for easy cleanup and ensure complete combustion of pellet material.
Regarding claims 2-5 and 11, Allmendinger shows a cover (13) {cl 2, 3, 11} rotatable as claimed, and an ignitor coupled to a control unit (10) {cl 4}, wherein the .
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allmendinger [20190008321], in view of Drisdelle et al [20070137537], further in view of Glendenning et al [20110098851].
Regarding claim 6, Allmendinger discloses the invention as substantially claimed however does not disclose the functionality of the control as claimed with regard to the positioning of the cover. Glendenning makes up for these deficiencies by teaching a control that indicates the positioning of a cover [paragraph 0063]. It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify the invention of Allmendinger with the teachings of Glendenning because Glendenning provides a means to ensure proper use of the auger device.
Claim 8 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allmendinger [20190008321], in view of Drisdelle et al [20070137537], further in view of Holtham et al [4628828].
Regarding claims 8 and 20, Allmendinger discloses the invention as substantially claimed, however does not disclose the vacuum as claimed. Holtham makes up for these deficiencies by teaching an ash receptacle utilizing a vacuum to remove collected ash [see FIG 1, col 2, line 49-58]. It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify the invention of Allmendinger with the teachings of Holtham because Holtham provides a means to effectively remove unwanted ash.
Claim 12-15, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allmendinger [20190008321], in view of Drisdelle et al [20070137537], further in view McCormick et al [20070215143].
Regarding claim 12-15, 18 and 19, Allmendinger discloses the invention as substantially claimed however does not disclose the structural arrangement as claimed. McCorminck makes up for these deficiencies by teaching a fire pot and ash container being divided by a perforated plate wherein the chamber is sealed and supported as claimed [see FIG 3, paragraph 0058-0062] {cl 12-15, 18 and 19}. It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify the invention of Allmendinger with the teachings of McCormick because McCormick provides an auger and pot arrangement known to all proper supply of fuel.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVINASH A SAVANI whose telephone number is (571)270-3762.  The examiner can normally be reached on Monday thru Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571-270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AVINASH A SAVANI/Primary Examiner, Art Unit 3762                                                                                                                                                                                                        
2/17/2021